DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 8-11, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20180048515 to Saito in view of JP 2017147595 to Kawamura further in view of US Patent Application Publication Pub. No. US 20160142581 to Morita.





       Regarding claim 1, Saito discloses an information processing apparatus capable of communicating with an external apparatus using a first network interface (paragraph 22-26; printer 10 (information processing apparatus) has wireless I/F 18 that functions as WFD interface (first network interface) that connects to mobile terminal 8 (external apparatus) and non-WFD interface (second network interface)), which connects to a first external network and to which a first IP address is assigned wherein the first IP address is to be used when communicating with an external apparatus via the first external network (paragraph 22-23-26, 52-53; wireless I/F 18 for WFD interface connects to external network with mobile terminal 8; in step s18 IP address for WFD (first IP address) for printer is set and used for communication with mobile), and a second network interface, which connects to a second external network different from the first external network and to which a second IP address is assigned (paragraph 22-23-26, 28, 58; printer 10 (information processing apparatus) has wireless I/F 18 that functions as WFD interface (first network interface) and non-WFD interface (second network interface) that connects to second external network via AP with PC; non-WFD IP address for printer is set when communication with PC via AP), wherein the second IP address is to be used when communicating with an external apparatus via the second external network (paragraph 22-23-26, 28, 58; non-WFD IP address for printer 

        at least one memory that stores a set of instructions (paragraph 27; memory 24 stores program instructions); and
        at least one processor that executes the instructions to cause the information processing apparatus to perform operations comprising (paragraph 27; memory 24 stores program instructions that is executed by CPU 22):
        in accordance with the reception of the user’s operation to change the operation setting (paragraph 38-39, 71-72; user provides operation to change operation setting to build either a WFD network or non-WFD network), setting one of a first setting for notifying of communication information of the first network interface (paragraph 52-53; in s18 WFD IP address for printer (first setting/communication information) for WFD network (first network interface) is set as setting that is notified to mobile terminal 8 in step s20) or a second setting, as an operation setting of the information processing apparatus (paragraph 76-78, 80-81; if user decides to build non-WFD network, then non-WFD IP address (second setting) will be set as setting for the printer in s84, s86 as operation setting).







However Saito does not disclose at least one short range wireless network interface that performs short range wireless communication; setting one of a first setting for notifying of communication information of the first network interface by using the short range wireless communication or a second setting for notifying of communication information of the second network interface by using the short range wireless communication, as an operation setting of the information processing apparatus;
setting the first IP address assigned to the first network interface as connection information to be notified to an external apparatus, in a case where the first setting is set as the operation setting, the first IP address is assigned to the first network interface, and the second IP address is assigned is assigned to the second network interface; and
setting the second IP address assigned to the second network interface as connection information to be notified to an external apparatus, in a case where the second setting is set as the operation setting, the first IP address is assigned to the first network interface, and the second IP address is assigned is assigned to the second network interface.
        Kawamura discloses at least one short range wireless network interface that performs short range wireless communication (paragraph 32; NFC unit 400 is short range network interface); setting one of a first setting for notifying of communication information of the first network interface by using the short range wireless communication or a second setting for notifying of communication information of the second network interface by using the short range wireless communication, as an 
       setting the first IP address assigned to the first network interface as connection information to be notified to an external apparatus, in a case where the first setting is set as the operation setting (paragraph 34, 36, 38, 40, 47, 51,90-91; wired LAN I/F 213 (first network I/F) is assigned wired IP address (first IP address) that is used to communicate with the external device (mobile) via external network comprising AP 600 (first external network; wired IP address is notified via NFC to mobile); first IP address is set when specific screen is determined and setting changed as first setting), the first IP address is assigned to the first network interface, and the second IP address is assigned is assigned to the second network interface (paragraph 32, 38-39, 49-50, 90-91; wired IP address (first IP address) set to the wired LAN I/F 213 (first network IF); wireless IP address (second IP address) set for wireless LAN 212 (second network IF)); and
       setting the second IP address assigned to the second network interface as connection information to be notified to an external apparatus, in a case where the second setting is set as the operation setting (paragraph 34, 36, 38, 40, 47, 51,90-91; wireless LAN I/F 212 (second network I/F) is assigned wireless IP address (second IP address) that is used to communicate with the external device (mobile) (second external network); second IP address is set when specific screen is not determined or there is no 
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Saito as taught by Kawamura to provide notification of IP address information using short range based on set IP address.
        The motivation to combine the references is to provide close range communication such as NFC for IP address information that is used to communicate in the case where the mobile device is very close to the image forming apparatus thereby providing simple way of notifying the IP address by simply touching the mobile device to the image forming apparatus to obtain the information (paragraph 32, 45).

However Saito does not disclose the information processing apparatus comprising:
      displaying a setting screen regarding an operation setting about a network interface of information processing apparatus, 
      the setting screen being configured to receive a user’s operation to change the operation setting.
      Morita discloses the information processing apparatus comprising (paragraph 60; image forming apparatus 140 (information processing apparatus)):

      the setting screen being configured to receive a user’s operation to change the operation setting (paragraph 64-67; user can change operation setting of using WiFi-Direct or wireless LAN method for connecting to the external device by clicking box 502).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Saito as taught by Morita to display setting screen for changing setting.
        The motivation to combine the references is to provide visual screen display of settings for user to select type of connection method including options for selecting different types of AP when wireless LAN connection is selected (paragraph 64-68).











       Regarding claim 2, Kawamura discloses the information processing apparatus according to claim 1, wherein the first network interface is a network interface which performs communication using a wired communicator, the second network interface is a network interface which performs communication using a wireless communicator (paragraph 39-40; wired LAN IF 213 (first network I/F) and wireless LAN I/F 212 (second network I/F)), and Saito discloses the second network interface connects to an external access point via the wireless communicator and performs wireless communication with the external apparatus via the external access point (paragraph 25-26, 28-29; printer 10 (information processing apparatus) has wireless I/F 18 (wireless communicator) that functions as WFD interface (first network interface) and non-WFD interface (second network interface) that connects to second external network via AP with PC (external apparatus)).











       Regarding claim 8, Saito in view of Morita discloses wherein the information processing apparatus according to claim 2, displaying a setting screen (see Morita: paragraph 55, 60, 64-66; setting screen 500 includes setting for the communication control unit 307 (network interface) for setting WiFi-Direct or wireless LAN setting). Further Saito discloses wherein even in a case where the information processing apparatus displays another screen different from the setting screen (paragraph 38-39, 71-72; after user provides instruction to build WFD/non-WFD on operation device, the printer displays AP list of devices (another screen) found by search during building of non-WFD or displays device list of searched devices (another screen) during WFD building process that is different from setting screen displayed), one of the first IP address or the second IP address is set as the connection information (paragraph 52-53; for WFD building process, even if device list (another screen) is displayed, the system in s18 sets WFD IP address (first IP address) for printer for WFD network as setting; paragraph 76-78, 80-81; for non-WFD building process, even if AP list (another screen) is displayed, then non-WFD IP address (second IP address) will be set as setting for the printer in s84, s86 as operation setting) and discloses the connection information to be notified to an external apparatus, based on the operation setting set in advance (paragraph 52-53; in s18 WFD IP address for printer for WFD network (first network interface) is set as setting that is notified to mobile terminal 8 in step s20; paragraph 38-39, 71-72; user provides operation to change operation setting to build either a WFD network or non-WFD network in advance in Fig. 2 and Fig. 4; paragraph 


       Regarding claim 9, Kawamura discloses the information processing apparatus according to claim 1, wherein the at least one short range wireless network interface includes a NFC interface (paragraph 32; NFC unit 400 is short range network interface).


       Regarding claim 10, see rejection of claim 1.
      
       Regarding claim 11, see rejection of claim 2.

       Regarding claim 17, see rejection of claim 8.

       Regarding claim 18, see rejection of claim 9.








       Regarding claim 19, see rejection of claim 1. Further Saito discloses a non-transitory computer-readable storage medium storing a program that, when executed by a computer, causes the computer to perform a method of controlling an information processing apparatus (paragraph 27; memory 24 stores program instructions that is executed by CPU 22; paragraph 22-23, 26; printer 10 (information processing apparatus)).



Claim 3-5, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20180048515 to Saito in view of JP 2017147595 to Kawamura further in view of US Patent Application Publication Pub. No. US 20160142581 to Morita further in view of US Patent Application Publication Pub. No. US 20170039012 to Minegishi.

       Regarding claim 3, Saito in view of Kawamura further in view of Morita does not disclose the information processing apparatus according to claim 1, wherein the at least one short range wireless network interface includes a Bluetooth low energy (Bluetooth LE) communication interface.

        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Saito in view of Kawamura further in view of Morita as taught by Minegishi to provide different type of near field communication interface for sending connection information.
        The motivation to combine the references is to provide multiple options of presenting the connecting data to the user such as the use of encoded QR data, NFC memory or IC chip or Bluetooth I/F (paragraph 30, 127-129).







       Regarding claim 4, Kawamura discloses the information processing apparatus according to claim 3, wherein the at least one short range wireless network interface further includes a NFC interface, wherein the NFC interface notify the external apparatus of the set connection information (paragraph 32, 49-50, 90-91; in step s33 if the setting screen of the user is set to printing function and there is changed setting (first setting), the wired IP address (communication information) is set to notify via the Minegishi discloses the Bluetooth LE communication interface notify the external apparatus of the set connection information (paragraph 30, 59, 69; connecting information notified via BLE I/F to external smart device 10).

       Regarding claim 5, Saito in view of Kawamura further in view of Morita does not disclose the information processing apparatus according to claim 1, wherein the information processing apparatus displays a QR code including the set connection information.
        Minegishi discloses, wherein the information processing apparatus displays a QR code including the set connection information (paragraph 80, 85, 90; connection information which includes IP address is set in the NFC chip and is converted to QR code and displayed on the operating unit 307 of the MFP).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Saito in view of Kawamura further in view of Morita as taught by Minegishi to provide notification method using QR code.
        The motivation to combine the references is to provide using of camera function of mobile to capture and acquire the connection information by decoding the captured QR code displayed by a QR code display unit of the image forming apparatus without having to use an additional short range communication method to notify the connection information (paragraph 43, 80, 85, 90).



       Regarding claim 12, see rejection of claim 3.

       Regarding claim 13, see rejection of claim 4.

       Regarding claim 14, see rejection of claim 5.







Claim 7, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20180048515 to Saito in view of JP 2017147595 to Kawamura further in view of US Patent Application Publication Pub. No. US 20160142581 to Morita further in view of US Patent Application Publication Pub. No. US 20050148326 to Nogawa.
       Regarding claim 7, Kawamura discloses the information processing apparatus according to claim 2 wherein the operations further comprising: selecting one IP address as communication information to be notified via the at least one short range 
However Kawamura does not disclose displaying, on the setting screen, display items for selecting one IP address of one network interface to be set. 
       Nogawa discloses displaying, on the setting screen, display items for selecting one IP address of one network interface to be set (see Fig. 42 showing displaying setting screen for selecting LAN I/F when there is plurality of LAN I/F; list of “I/F Name” in Fig. 42 are the display items; paragraph 423-426, 428-430, 441-446, 450-452; when user selects one LAN I/F, the IP address assigned to the selected LAN I/F in s230 is selected for that LAN I/F).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Saito in view of Kawamura further in view of Morita as taught by Nogawa to provide display of IP address selection on the screen.
        The motivation to combine the references is to provide LAN connection interface configuring process that can be used to remove unneeded LAN interfaces detected and also select a valid LAN interface that has IP address assigned (paragraph 421-426, 428-430, 450-453).



       Regarding claim 16, see rejection of claim 7.




Allowable Subject Matter
Claims 6 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Other Prior Art Cited

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180035480 to Mihira discloses mobile communication with printer (see Abstract).
US 20170330062 to Inoue discloses IP address processing (see Abstract).
US 20150189023 to Kubota discloses plurality of network communication (see Abstract).







Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

02/24/2022